On April 16,2004, the defendant was sentenced to the following: Count I: Ten (10) years in the Montana State Prison for the offense of Robbery, a felony; and Count II: Ten (10) years in the Montana State Prison for the offense of Robbery, a felony. The sentences shall run consecutive to each other and with the sentence received in Cause #DC-03-0113.
On November 19, 2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
Defendant’s attorney, Sandy Selvey, was present and prepared to proceed in this matter. However, the defendant was not present. The state was represented by Rod Souza.
The morning of the defendant’s sentence review hearing, staff at the Montana State Prison advised the Division that the defendant was transported to Colorado on November 17, 2004.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued until the next available hearing date.
Done in open Court this 19th day of November, 2004.
*108Alt. Chairperson, Hon. Gary Day, Member, Hon. John Whelan and Alt. Member, Hon. Randal Spaulding.